EXHIBIT 10.23

 

January 28, 2005

 

Doug Arm, Ph. D.

 

Dear Dr. Arm:

 

We are pleased to offer you the position of Vice-President of Development -
Biologics at a salary of $13,333 per month (which, if computed on an annual
basis, would be equivalent to $160,000), payable semi-monthly. You will report
to me, and your start date will be Monday, February 15th, 2005.  Both the device
development groups in Engineering and Biologics will report to you.  You will
also primarily manage outside relationships relative to this project.  In
effect, you will, in conjunction with me, have overall responsibility for the
current engineering development and future direction of the stem cell device
projects. You will have primary project management duties and responsibility to
interact with quality, regulatory, production as well as related outside
groups.  In addition, you will likely be called upon to interact with marketing,
clinical trials coordinators and clinicians.  Clearly this will be a very
challenging but very rewarding opportunity.

 

You will receive MacroPore’s employee benefits comparable to MacroPore’s
standard package, including PPO medical insurance for you and your family, group
life insurance, group long-term disability insurance, and participation in our
flexible spending account and 401(k) plan. Your paid time off will be four
(4) weeks per year.

 

We will propose to reimburse you for all expenses incurred related to your move
to San Diego of up to $40,000. You will receive a car allowance of $400/month.

 

We will recommend to the Board of Directors that it grant to you, under our
Amended and Restated 1997 Stock Option and Stock Purchase Plan, 50,000 stock
options. These stock options, if granted by the Board, would vest monthly over
four years (subject to a 1-year cliff) starting from your first day of
employment. The exercise price would be equal to 100% of the fair market value
of our stock as of the date the Board acts to grant the options. The options
will be exercisable once they vest, subject to your remaining an employee of the
Company, as described in the stock option agreement you will receive from the
Company.  (Please see attached addendum form Incentive Stock Option Agreement.)

 

Employment with MacroPore is “at will” and may be terminated without cause by
either party.  This letter describes a written offer of employment and does not
constitute a contract.

 

Doug, we would be delighted to have someone of your caliber join our company.
Please sign below as acceptance of this offer and return a copy to me at your
earliest convenience.

 

Sincerely,

 

/s/ Marc Hedrick

 

Marc Hedrick

President

 

 

Acceptance:

I understand and accept the above offer.

 

 

Signature:

 

 

 

 

 

 

 

 

/s/ Douglas M. Arm

 

 

2/1/05

 

Doug Arm, Ph.D.

 

Date

 

 

--------------------------------------------------------------------------------

 